



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Grewal v. Khakh,









2018 BCCA 3




Date: 20180103

Docket: CA44115

Between:

Jagmeet Singh
Grewal

Respondent

(Plaintiff)

And

Sonya Khakh

Appellant

(Defendant)






Before:



The Honourable Madam Justice Saunders

(In Chambers)




On appeal from:  An
order of the Supreme Court of British Columbia, dated November 7, 2016 (
Grewal
v. Khakh
, 2016 BCSC 2055,
Victoria Docket No. 07-2443).




Counsel for the Appellant:



D.J. Mildenberger
via Teleconference





Counsel for the Respondent:



J.M. Aiyadurai
via Teleconference





Place and Date of Hearing:



Vancouver, British
  Columbia

November 17, 2017





Place and Date of Judgment:



Vancouver, British
  Columbia

January 3, 2018










Summary:

The respondent applies for
an order requiring the appellant to post security for costs of the appeal. The
appellant applies for a stay of the order appealed and of further proceedings
in the Supreme Court of British Columbia. The appeal is from an order finding
the appellant holds a one-half interest in real property for the respondent and
must convey it to him. Held: 1. Application for posting of security for
costs dismissed. The application is made too late in the appeal, being after
the appellant has expended most of the costs of bringing the appeal, and the
respondent has not established any significant risk he will not recover costs
in the event the appeal is dismissed. 2. The appellants application is
allowed only to the extent of a stay of execution of the order requiring the
interest in the property to be transferred.

Reasons for Judgment of the Honourable
Madam Justice Saunders:

[1]

The respondent, Mr. Grewal, applies pursuant to s. 24 of the
Court
of Appeal Act
, R.S.B.C. 1996, c. 77, for an order that the appellant,
Ms. Khakh, post security for costs of the appeal in the amount of
$11,501.45 and for a stay of proceedings pending the posting of security. He also
seeks what is termed a guillotine order, being an order that in the event the
appellant fails to post the security within the time limited, the appeal shall be
dismissed with costs to him. Last, the respondent asks for a direction that the
appeal be heard on an expedited basis.

[2]

The appellant applies pursuant to s. 18 of the
Court of Appeal
Act
for a stay of proceedings in the Supreme Court of British Columbia,
including a stay of the order of Mr. Justice Johnston, pending the disposition
of the appeal.

[3]

Both parties seek costs of their applications.

[4]

The appeal is from the order after trial of Mr. Justice Johnston made
November 7, 2016, requiring Ms. Khakh to convey to Mr. Grewal a
one-half interest in a residential property registered in her name, on the
finding that she held that interest in trust for him. The order also provides for
a reference to the registrar for an accounting of monies spent and received by
Ms. Khakh in relation to the property.

[5]

The action in the Supreme Court of British Columbia concerns
Mr. Grewals claim of a beneficial interest in a residence located in
Saanich, British Columbia. The claim is based upon a document in the nature of
a trust declaration. Ms. Khakh at trial contended that the trust
instrument was void, denied having signed it, and pleaded laches.

[6]

The circumstances leading to the litigation derive from a business
relationship between the Grewal and Khakh families. In September 2005,
Ms. Khakhs father offered to purchase the property at issue and made a
deposit of $10,000 towards that purchase. Half of the deposit monies came from
a joint bank account owned by Ms. Khakhs parents and the other half came
from a joint bank account owned by Ms. Khakhs father, Mr. Grewal,
and Mr. Grewals mother. The offer to purchase was accepted and the
Khakhs lawyer, who was also the Grewals lawyer, was instructed to register
title to the property in Ms. Khakhs name. That lawyer also drew a trust
agreement stating that Ms. Khakh held an undivided one-half interest in
that property for the use and benefit of Mr. Grewal.

[7]

In 2007, Mr. Grewal attempted to enforce the trust but
Ms. Khakh refused to convey any interest in the property to him, prompting
Mr. Grewal to bring this claim.

[8]

At trial, Mr. Justice Johnston found that the trust agreement was
validly signed by Ms. Khakh and witnessed. He found that Mr. Grewal
had provided consideration for the deed of trust and that the trust was
otherwise valid and enforceable. He found Mr. Grewals claim was not
barred by laches, and ordered (in para. 2 of the entered order)
Ms. Khakh to convey a one-half interest in the property to Mr. Grewal.

[9]

To date, Ms. Khakh has not complied with Mr. Justice Johnstons
order to transfer a one-half interest in the property to Mr. Grewal, the order
that is the subject of this appeal.

The Respondents Applications

[10]

Mr. Grewal applies for an order requiring the appellant to post security
for costs of the appeal to be posted by the appellant. In
Creative Salmon
Company Ltd. v. Staniford
, 2007 BCCA 285 Mr. Justice Lowry provided this
concise statement of the principles applicable on an application for security
for costs of the appeal:

[9]        The jurisdiction to
order security for costs of an appeal is found in s. 24 of the
Court of
Appeal Act
, R.S.B.C. 1996, c. 77.  The appellant against which such an
order is sought bears the onus of showing why security should not be required:
Kedia v. Shandro Dixon Edgson
, 2007 BCCA 57 at para. 4 (C.A. Chambers),
Smith J.A.  Generally, the considerations are the appellants ability to post
security and the likelihood of costs awarded being recovered from it, as well
as the merits and the timeliness of the application:
Southeast Toyota
Distributors, Inc. v. Branch
(1997), 45 B.C.L.R. (3d) 163 (C.A.);
Milina
v. Bartsch
(1985), 5 C.P.C. (2d) 124 at 125 (B.C.C.A. Chambers), Seaton
J.A.; and
M.(M.) v. F.(R.)
(1997), 43 B.C.L.R. (3d) 98 at 101 (C.A.
Chambers), Esson J.A.

[11]

In
Lu v. Mao
, 2006 BCCA 560, at para. 6 Madam Justice Ryan
explained that the ultimate question on such an application is whether the
order would be in the interests of justice. She referred to
Ferguson v.
Ferstay
, 2000 BCCA 592 in which Madam Justice Rowles identified as relevant
considerations the appellants financial means, the merits of the appeal, the
timeliness of the application, and whether the costs will be readily
recoverable.

[12]

In my view, it is not appropriate to make an order requiring security
for costs to be posted. Were I to conclude otherwise, I would in any event
conclude that a guillotine order is not appropriate in the circumstances for
the reasons expressed by Mr. Justice Esson in
A B & A Matthews v.
Dixon
, 1999 BCCA 333:

9          Mr. Hodgins seeks what
might be termed a guillotine order providing that if the appellant fails to
comply with the order within a fixed time his appeals will stand dismissed.
There is precedent for such a term in some of the cases but in my respectful
view such terms should generally not be imposed - there is too much risk of
prejudice arising through an accidental failure to comply. Furthermore, the
language of s. 24(2) provides for an order for dismissal only after there has
been a failure to comply.

See also
Global Banking Systems Inc. v. Datawest
Solutions Inc.
, 2006 BCCA 577.

[13]

The primary reason I would decline to make an order for security for
costs is the lack of timeliness of the application. The appellant has already
incurred nearly all of the costs required to prepare the case for appeal,
including costs of preparing the appeal books, transcripts, and factum. All
that remains to be expended are the costs of the actual hearing.
Phillips v.
Phillips
, 1999 BCCA 693, holds that it is a sound objection that an
application for security for costs has been made at a late stage of the appeal.
That is the case here.

[14]

I observe, in any case, that there is evidence before the court that the
appellant has demonstrated stable employment income over a number of years, and
thus demonstrates an ability to pay costs in the event the respondent is
successful. Further, regardless of the outcome she will retain, in the least, a
one-half interest in the property that is the subject of the dispute. It is not
established that there is any significant risk to the respondent in recovering
costs in the event he is successful in defending the order appealed. In other
words, it appears costs will be readily recoverable.

[15]

I am persuaded that there is sufficient merit in the appeal as not to oppose
these two considerations. In my view, it is not in the interests of justice
that the order be granted.

Stay of Proceedings

[16]

The power of a single justice to order a stay of proceedings is provided
by ss. 10(2)(b) and 18 of the
Court of Appeal Act
. The criteria for
a stay of proceedings is usually said to be the three-part test for an interlocutory
injunction articulated in
R.J.R. MacDonald Inc. v. Canada (Attorney General)
,
[1994] 1 S.C.R. 311 at 334, that is: there is merit to the appeal, irreparable
harm in the absence of a stay is demonstrated, and the balance of convenience
favours the granting of a stay. This court generally approaches an application
for a stay in a restrained fashion.

[17]

Here two stays are sought: a stay of the order to convey the one-half
interest in the property, and a stay of the proceedings ongoing in the Supreme
Court of British Columbia.

[18]

As to a stay of the order (a stay of execution), it is generally
considered that a successful plaintiff is entitled to the fruits of the
judgment and should not be deprived of them unless the interests of justice
require they be withheld until the appeal is decided:
Voth Bros.
Construction (1974) Ltd. v. National Bank of Canada
(1987), 12 B.C.L.R.
(2d) 43 (C.A.). Further, the power invoked is discretionary and should be
exercised only where it is necessary to preserve the subject matter of the
litigation, to prevent irremediable damage, or in special circumstances:
Contact
Airways Ltd. v. De Havilland Aircraft of Canada Ltd.
(1982), 42 B.C.L.R.
141 (C.A.) at 142.

[19]

In this case, it is evident that granting a stay of the order requiring
transfer of the one-half interest in the property will have some practical
purpose in that it will foreclose the respondent from dealing with that interest
in the property. Looking at the questions we are directed to by the standard
test, it appears to me, notwithstanding the staunch submissions of the
respondent, that there is sufficient merit in the appeal to meet the merits
criteria. The other two criteria, in my view, are also met. Enforcement of the order
requiring transfer of the one-half interest will allow the respondent to
encumber or dispose of that interest, so a stay will avoid potential
irreparable harm. The balance of convenience likewise favours granting a stay
of proceedings as a stay will preserve the subject matter of the litigation.

[20]

In sum, it appears to me that the criteria for a stay of execution of
that aspect of the order are established.

[21]

I turn to the general application to stay proceedings in the trial
court. The reference to the registrar for an accounting of monies expended and
received on account of the property has not yet occurred. That reference will
result in a report which may be the subject of other proceedings before the
trial court. Thus, there are proceedings in the trial court that could be
stayed. However, I conclude it would unduly interfere with the administration
of the Supreme Court of British Columbia to stay proceedings in that court and
I decline to do so.

Conclusion

[22]

I would dismiss the respondents application for an order requiring
security for costs of the appeal to be posted by the appellant.

[23]

I would allow the application of the appellant for a stay of
para. 2 of the order of Mr. Justice Johnston, and dismiss the application for
a general stay of proceedings in the Supreme Court of British Columbia.

[24]

Last, the respondent seeks an order expediting the hearing of the
appeal. Given the outcome on the appellants stay application, that request is
reasonable. I would direct the parties to move expeditiously to a hearing of
the appeal. In the event there appears to the respondent to be undue delay, he
is at liberty to bring this appeal to the attention of a single justice for
directions that the appeal be heard on a date specific.

[25]

As to costs, the appellant is entitled to her costs in any event of the
cause; costs of the respondents application shall be in the cause.

The
Honourable Madam Justice Saunders


